Citation Nr: 0021962	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-51 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of bilateral plantar fasciitis, currently 
rated as 10 percent disabling.  

2.  Entitlement to an initial compensable evaluation for a 
retained metal fragment lateral to the right eye and 
pterygium.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from August 1984 to April 1994.

This appeal arose from two rating decisions of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO).  In May 1995 the RO granted service 
connection for bilateral plantar fasciitis and assigned a 
noncompensable evaluation.  The evaluation was increased to 
10 percent in a February 1996 Supplemental Statement of the 
Case.  In June 1995 the RO granted service connection for a 
retained metal fragment lateral to the right eye and 
pterygium and assigned a noncompensable evaluation.  

The veteran withdrew his claims of service connection for 
Hepatitis B and an increased evaluation for lumbar disc 
syndrome at the May 2000 Travel Board hearing.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases, which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

At the May 2000 Travel Board hearing the veteran testified 
that he was and continued to be treated by Dr. Perry, his 
family physician and board certified ophthalmologist.  Dr. 
Perry's records were not included in the claims folder.  

The VA last examined the veteran in November 1995.  Since it 
has been almost five years since the last examination the 
Board feels that a more recent examination is necessary.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral 
plantar fasciitis and a retained metal 
fragment lateral to the right eye and 
pterygium.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded VA 
specialists examinations to determine the 
severity of his bilateral plantar 
fasciitis and a retained metal fragment 
lateral to the right eye and pterygium, 
to include all special tests and studies 
as needed.  All objective findings and 
diagnoses should be explained in detail.  
The veteran's medical history should be 
reviewed prior to the examination, and to 
that end, the claims folder and a copy of 
this Remand must be provided to the 
examiner prior to the time of the 
examination.

3.  In representing the VA before the 
Court of Appeals for Veterans Claims, the 
General Counsel of the VA has noted that 
the RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (1999), when the veteran without 
good cause fails to report for 
examination, his original claim for 
service connection will be decided upon 
the evidence then of record and his claim 
for increased disability compensation 
will be denied.  However, the Secretary 
of the VA must show a lack of good cause 
for failing to report.  Further, the VA 
has a duty to fully inform the veteran of 
the consequences of the failure to 
undergo the scheduled examination.  
Reference was made to the Veterans 
Benefits Administration's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, 
paragraph 28.09(b) (3).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  

4.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the veteran's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the veteran with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

